RICHARDS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Bukontz sued Moskowitz in Cuyahoma Common Pleas to enjoin him from carrying on the laundry business in the city of Cleveland. Moskowitz sold his interest in a laundry business to Bukontz and Turk, under a contract in which he agreed not to conduct a laundry business in Cleveland for five years. Shortly thereafter Moskowitz and another opened a laundry within 20 blocks of the other laundry. It was contended that the contract was void as being in restraint of trade and against public policy, and as unreasonable both as to time and locality. The evidence also disclosed at the time this action was instituted Bukontz was incorporating his business. In affirming the judgment granting the injunction, the Court of Appeals held:
1. “It is urged that the contract is unreasonable on the ground that the entire city of Cleveland is prohibited as a place of business for Moskowitz during a period of five years. Such an objection would be a very serious one in some lines of business; but the evidence in this case discloses that the business of the plaintics is conducted by sending conveyances over the city for the purpose of gathering up laundry and for delivering packages of laundry, covering in a general way much of the city. In view of this; it cannot be said the provisions are unreasonable.”
2. “Even if plaintiffs had incorporated, but retained a substantial interest as stockholders in the corporation, they would not be precluded thereby from maintaining the action.”